UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4447


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FAUSTINO SORIANO-FLORES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-00246-JFA-6)


Submitted:   April 22, 2013                 Decided:   May 3, 2013


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


John E. Duncan, Lexington, South Carolina, for Appellant.
Mark C. Moore, Stanley D. Ragsdale, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Faustino Soriano-Flores pleaded guilty to conspiracy

to possess with intent to distribute and distribute marijuana,

in violation of 21 U.S.C. § 846 (2006).            The district court

sentenced Soriano-Flores to 135 months of imprisonment and he

now appeals.     Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court fully complied with Fed. R. Crim. P. 11 and

whether Soriano-Flores’ sentence is reasonable.          Soriano-Flores

was informed of his right to file a pro se supplemental brief,

but he has not done so.      In addition, the Government has filed a

motion to dismiss the appeal based on the waiver in the plea

agreement.     We previously deferred ruling on that motion pending

the filing of the parties’ briefs.       For the reasons that follow,

we affirm the conviction and dismiss Soriano-Flores’ appeal of

his sentence.

          Counsel    first   questions   whether   the   district   court

complied with Rule 11.       The purpose of the Rule 11 colloquy is

to ensure that the plea of guilt is entered into knowingly and

voluntarily.    See United States v. Vonn, 535 U.S. 55, 58 (2002).

Accordingly, prior to accepting a guilty plea, a trial court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

                                   2
maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                Fed. R. Crim. P. 11(b).             The

court also must determine whether there is a factual basis for

the plea.      Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).          As Soriano-Flores did not move in the district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error.                United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).

              Moreover, pursuant to a plea agreement, a defendant

may waive his appellate rights under 18 U.S.C. § 3742 (2006).

United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                            A

waiver will preclude appeal of a specific issue if the waiver is

valid and the issue is within the scope of the waiver.                            United

States   v.    Blick,      408    F.3d   162,    168   (4th    Cir.    2005).       The

question    of     whether    a   defendant     validly     waived    his   right    to

appeal is a question of law that this court reviews de novo.

Id. at 168.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”          Id. at 169 (citation omitted).              To determine

whether a waiver is knowing and intelligent, we examine “the

totality      of    the   circumstances,        including     the    experience     and

conduct of the accused, as well as the accused’s educational

background         and    familiarity     with     the      terms     of    the    plea

                                          3
agreement.”        United States v. General, 278 F.3d 389, 400 (4th

Cir.   2002)      (internal    quotation          marks      and    citation      omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,    the    waiver     is    both    valid      and    enforceable.          United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

            We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule 11.       We further conclude that Soriano-Flores’ guilty plea

and waiver of his appellate rights was knowing, intelligent, and

voluntary.        As   the    appellate      waiver       included      Soriano-Flores’

right to appeal any sentence below life imprisonment, he has

waived appellate review of his sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we affirm the conviction, grant the

Government’s        motion      to     dismiss          in      part,       and     dismiss

Soriano-Flores’ appeal of his sentence.                            This court requires

that counsel inform Soriano-Flores, in writing, of the right to

petition    the    Supreme     Court    of       the   United      States    for    further

review.     If Soriano-Flores requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                             4
representation.   Counsel’s motion must state that a copy thereof

was served on Soriano-Flores.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                5